                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                              NO. 5:21-CV-00002-FL

UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )            DEFAULT JUDGMENT
            v.                  )            OF FORFEITURE
                                )            (FED. R. CIV. P. 55(b))
$34,783.00 IN U S. CURRENCY and )
$14,310.00 IN U.S. CURRENCY,    )
                                )
                   Defendants.  )



      This matter is before the Court on Plaintiff United States of America’s Motion

for Default Judgment against the Defendants.      It appears from the record that

Plaintiff provided direct notice of this in rem forfeiture matter to known claimants

and separately published the requisite notice on an official internet government

forfeiture site in accordance with Supplemental Rule G(4) of the Supplemental Rules

of Admiralty or Maritime Claims and Asset Forfeiture (the “Supplemental Rules”).

Accordingly, with due notice having been provided by the United States as required

under the Supplemental Rules, the Court finds that:

      1.    Process was duly issued in this cause and the Defendants were duly

served by the United States Marshals Service pursuant to said process;

      2.    No person has filed any claim to the Defendants nor answer to the

Plaintiff’s Complaint within the time fixed by law and in accordance with the

requirements of the Supplemental Rules;
       3.     On April 27, 2021, this Court entered Default in this action at Docket

Entry 11; and

       4.     The well-pled allegations of the Complaint in respect to the Defendants

are taken as admitted, as no one has appeared to deny the same.

       Based upon the above findings, it is hereby

       ORDERED AND ADJUDGED that:

       1.     Default judgment be and the same is hereby entered against the

Defendants;

       2.     All persons claiming any right, title, or interest in or to the said

Defendants are held in Default;

       3.     The Defendants are forfeited to the United States of America for

disposition according to law;

       4.     The United States shall have clear title to the Defendants and may

warrant good title to any subsequent purchaser or transferee pursuant to 21 U.S.C.

§ 853(n)(7); and

       5.     Upon the entry of this judgment, the Clerk of Court is DIRECTED to

close this case.

       SO ORDERED this 7th         May
                       ___ day of ___________________, 2021.




                                  __________________________________________
                                  LOUISE W. FLANAGAN
                                  UNITED STATES DISTRICT JUDGE

                                          2
